DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 5, 7-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4-6, 8-10 of U.S. Patent No. 11323828 (US Application No. 16701386). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example:
17692947
11323828
1. A speaker assembly configured to releasably connect to a housing of a behind-the-ear (BTE) hearing aid, the speaker assembly comprising: a receiver for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a first housing which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, at least one microphone for capturing sound and generating an electric output accordingly, a connector configured to establish an electrical connection between the receiver and the housing of the BTE hearing aid, and a connecting member comprising a flexible tube in which is disposed a plurality of separate electrical conductors for electrical connection to the connector at one end and for electrical connection to the receiver at the opposite end, wherein the at least one microphone is arranged inside the connecting member between the first housing and the connector so as to be located outside the user's ear canal during the normal use of the speaker assembly.


1. Hearing aid having a speaker assembly configured for releasably connecting with a housing of the hearing aid, the housing configured to be positioned behind the ear of a user, the speaker assembly comprising: a receiver for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a first housing which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, a microphone for capturing sound and generating an electric output accordingly, wherein the microphone is arranged in a second housing which is separate from the first housing, a connector configured to establish electrical connection between the receiver and the housing of the hearing aid, and a connecting member comprising a flexible tube in which is disposed a plurality of separate electrical conductors for electrical connection to the connector at one end and for electrical connection to the receiver at the opposite end, wherein the second housing is attached to the connecting member between the first housing and the connector so as to be located outside the user's ear canal during the normal use of the speaker assembly, wherein one end of the flexible tube is attached to the connector and the other end of the flexible tube being attached to the first housing, and wherein the second housing is disposed on or inside the flexible tube.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second housing”.  There is insufficient antecedent basis for this limitation in the claim.
With respect to the “second housing” recited in claim 7, 10 (for example), the claims have been rejected under lacking antecedence.  Furthermore, as best understood from claim 1 and 14, the second housing is the connecting member. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-8, 13-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Feeley (US Publication No. 2016/0381472).
 	Regarding claim 1, Feeley teaches a speaker assembly configured to releasably connect to a housing of a behind-the-ear (BTE) hearing aid, the speaker assembly comprising: a receiver (501) for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a first housing which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, at least one microphone (3002; 108-110; 700, wherein the microphone can be placed in the housing) for capturing sound and generating an electric output accordingly, a connector (102, electrical connectors) configured to establish an electrical connection between the receiver and the housing of the BTE hearing aid, and a connecting member (100, 201, 301, 401, 502, 704, 901) comprising a flexible tube in which is disposed a plurality of separate electrical conductors (703, 705) for electrical connection to the connector at one end and for electrical connection to the receiver at the opposite end, wherein the at least one microphone (108-110; microphones) is arranged inside the connecting member between the first housing and the connector so as to be located outside the user's ear canal during the normal use of the speaker assembly.  

 	Regarding claim 2, Feeley teaches the speaker assembly according to claim 1, wherein the connecting member (100, 201, 301, 401, 502, 704, 901) comprises a second housing, and wherein the at least one microphone (108-110) is arranged in a second housing which is separate from the first housing.  

 	Regarding claim 3, Feeley teaches the speaker assembly according to claim 1, further comprising a microphone (700) in the first housing. 
 
 	Regarding claim 4. The speaker assembly according to claim 3, wherein the at least one microphone (108-110) in the second housing includes first and second microphones, wherein the first microphone is disposed closer to the connector than the second microphone.  

 	Regarding claim 5, Feeley teaches the speaker assembly according to claim 4, wherein the second microphone (108-110) is attached to the connecting member.  

 	Regarding claim 6, Feeley teaches the speaker assembly according to claim 3, wherein the at least one microphone (108-110) in the second housing includes three or more microphones.  

  	Regarding claim 7, Feeley teaches the speaker assembly according to claim 1, wherein the at least one microphone in the second housing comprises a suspension member (¶0052; insulating material). 

  	Regarding claim 8, Feeley teaches the speaker assembly according to claim 1, wherein a first part of the connecting member (100, 201, 301, 401, 502, 704, 901) has an enlarged cross-section in which the at least one microphone is positioned.  

	Regarding claim 13, Feeley teaches the speaker assembly according to claim 1, further comprising at least part of an antenna (¶0006, antenna).
  
  	Regarding claim 14, Feeley teaches a hearing aid having a speaker assembly configured for releasably connecting with a housing of the hearing aid, the housing configured to be positioned behind the ear of a user, the speaker assembly comprising: a receiver (501) for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a first housing which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, at least one microphone (3002; 108-110, wherein the microphone can be placed in the connector housing) for capturing sound and generating an electric output accordingly, wherein the at least one microphone is arranged in a second housing which is separate from the first housing, a connector (102, electrical connectors) configured to establish electrical connection between the receiver and the housing of the hearing aid, and a connecting member (201, 301, 401, 502, 704, 901) comprising a flexible tube (705, sound tube) in which is disposed a plurality of separate electrical conductors (703, 705) for electrical connection to the connector at one end and for electrical connection to the receiver at the opposite end, wherein the second housing (100) is disposed between the first housing and the connector so as to be located outside the user's ear canal during the normal use of the speaker assembly, the second housing forming a part or portion of the connecting member.
  
 	Regarding claim 15, Feeley teaches the hearing aid according to claim 14, wherein: the second housing is disposed on or inside the flexible tube (705, sound tube).  

Regarding claim 16, Feeley teaches the hearing aid according to claim 14 wherein: the housing of the hearing aid is configured to hold at least an electric energy source (3004) configured for electric connection to the speaker assembly via the connector.
  
 	Regarding claim 17, Feeley teaches the hearing aid according to claim 16, comprising an electronic circuit arranged in the housing of the hearing aid, wherein the electronic circuit comprises an amplifier circuit (¶0045, amplifiers) with an adjustable gain, so as to allow matching of a gain of the amplifier circuit with a configuration of the speaker assembly.  

 	Regarding claim 18, Feeley teaches the hearing aid according to claim 17, wherein the electronic circuit is configured to discriminate between a plurality of possible speaker assembly types and to set the adjustable gain of the amplifier circuit accordingly (¶0064; wherein the processing circuity including the amplifier analyzes and facilitates connections and set equalizer).  

 	Regarding claim 19, Feeley teaches the hearing aid according to claim 14, wherein the at least one microphone (108-110) includes first and second microphones, the first microphone being disposed closer to the connector than the second microphone.  

 	Regarding claim 20, Feeley teaches a speaker assembly configured to releasably connect to a housing (30, 300) of a behind-the-ear (BTE) hearing aid, the speaker assembly comprising: a receiver (501) for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a receiver housing which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, first and second microphones (3002; 108-110) for capturing sound and generating an electric output accordingly, the first and second microphones being disposed apart from the receiver housing, a connector (102; electrical connectors) configured to establish an electrical connection between the receiver and the housing of the BTE hearing aid, and a flexible tube-shaped connecting member (201, 301, 401, 502, 704, 901)  in which is disposed a plurality of separate electrical conductors for electrical connection to the connector at one end and for electrical connection to the receiver at the opposite end, wherein the connecting member (201, 301, 401, 502, 704, 901)  includes first and second parts, the first part being disposed closer to the connector than the second part, the first part having a larger diameter and higher rigidity than the second part, and wherein the first and second microphones (108-110) are disposed inside the first part of the connecting member so as to be located outside the user's ear canal during the normal use of the speaker assembly.  

 	Regarding claim 21, Feeley teaches the speaker assembly according to claim 20, further comprising a third microphone (700) disposed in the receiver housing. 
 
 	Regarding claim 22, Feeley teaches the speaker assembly according to claim 20, wherein the first microphone (108-110) is disposed closer to the connector than the second housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feeley al (US Publication No. 2016/0381472). 
 	Regarding claim 9, Feeley does not specifically teach the speaker assembly according to claim 8, wherein the first part of the connecting member has a higher stiffness than the reminding part of the connecting member.
	However, Feeley does teach the sound tube can be selected from materials: “nylon, plastic, rubber, elastomer, metal, composite materials (e.g., carbon fiber composites, engineered materials, etc.), the like and combinations thereof.” (para. 0055).
Therefore, it would have been obvious matter of design choice to allow combination of materials with various stiffness in the sound tube of Feeley to secure the tubing between housings since Applicant has not disclosed that having a particular structural dimension would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any combination of materials outlined by Feeley [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].

Regarding claims 10-12, although Feeley does show (figure 2) that there is a distance established between the connectivity, Feeley fails to specifically teach the hearing aid according to claims 10-12, wherein the second housing (MH) is attached to the connecting member (AS) at a distance from the first housing (RA) being at least 1% of a length of the connecting member (AS) between the first housing (RH) and the connector © wherein the second housing (MEAD) is attached to the connecting member (AS) at a distance from the first housing (RH) being 1% to 99% of a length of the connecting member (AS) between the first housing (RA) and the connector (2) (claim 9} or wherein the second housing (MHD) is attached to the connecting member (AS) at a distance from the first housing (RH) being 10% to 90% of a length of the connecting member (AS) between the first housing (RH) and the connector (C) (claim 10).
However, it would have been obvious matter of design choice to allow connectivity of Feeley to configured such that there was a predetermined distance there between to aid in securing the aid to the ear of the user since Applicant has not disclosed that having a particular structural dimension would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any connectivity including what is shown by Feeley [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 12, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653